DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2018/0303197].

Regarding claim 1:
Chen teaches (Figs. 59-61):
A sole structure (“sole structure 610”; [0165]) for a shoe (“article of footwear 612”; [0165]) comprising:
a first midsole (“elastic layer 635”; [0166]) that has a plurality of first protrusions (refer to annotated Fig. 59 of Chen below) on a foot-sole-contact side thereof (635 is “between the foot-receiving cavity 17 and…elements 436” ([0167]); thus it is on a foot-sole contact side of the first midsole;
an outsole (elements 516 , 432, and 436; i.e. “outsole 516”; [0164] and “midsole body 432” [0164] and “proprioceptive elements 436”; [0164]) that has a plurality of second protrusions (refer to 
a second midsole (“foam layer 633”; [0166]) that is disposed at a part of a region between said first midsole and said outsole (refer to annotated Fig. 59 of Chen below), 
wherein at least some of said first protrusions of said first midsole are located at respective positions corresponding vertically to at least some of said second protrusions of said outsole (the five first protrusions identified in annotated Fig. 59 are so located; refer to annotated Fig. 59 of Chen below showing vertical correspondence) through said second midsole (the lines of vertical correspondence and thus the respective positions corresponding vertically are through the second midsole insofar as “elements 436 extend through the holes…of the foam layer 633”; [0167]).

    PNG
    media_image1.png
    516
    1083
    media_image1.png
    Greyscale

Thus Chen teaches all the claimed limitations except Chen does not expressly teach the second midsole has a compressive rigidity lower than a compressive rigidity of said first midsole.
Chen describes the second midsole, element 633, as a “foam layer” and the first midsole, element 635, “is a relatively thin, flexible, elastically-stretchable material, such as a four-way stretch fabric” [0108].  Insofar as Chen teaches foam for the second midsole and stretch fabric for the first 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second midsole of Chen to have a compressive rigidity lower than a compressive rigidity of said first midsole because it would have been recognized that foam generally has a lower compressive rigidity than elastic fabric.  One would have been motivated to impart a relatively low degree of compressive rigidity for the second midsole in order to afford cushioning to the sole structure, especially considering that Chen teaches foam elements in the midsole provide “cushioning” [0105].  One would have been motivated to impart a relatively high degree of compressive rigidity to the first midsole insofar as Chen teaches the first midsole is “stretchable” [0108] and “is stretched…when subjected to forces” [0145]; i.e. to ensure that the first midsole can be readily stretched when subjected to forces rather than compressed, especially considering the mode of action of translation of forces as explained in [0147], as well as the teaching that element 273 (an alternative to first midsole as described in [0145]) should not interfere with proprioceptive feedback under loading [0147].

Regarding claim 2:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said first midsole extends from a heel region to a forefoot region of said sole structure, and said first protrusions are provided from said heel region to said forefoot region.  Refer to below annotated Fig. 59 – A (so identified 59 – A as to distinguish it from the earlier presented annotated Fig. 59).  The first midsole 635 extends from the heel region to the forefoot region as identified in the below annotated figure.  Furthermore, the first protrusions are provided from the heel region to the forefoot region as identified in the below annotated figure.

    PNG
    media_image2.png
    543
    1122
    media_image2.png
    Greyscale


Regarding claim 3:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said second midsole has a planar sheet portion at said part of said region between said first midsole and said outsole insofar as the part of the region identified in the above annotated figure 59 first shown in addressing claim 1 is a planar sheet portion insofar as it is generally flat as drawn in fig. 59.  Refer also to annotated Fig. 48 of Chen, identifying the planar sheet portion of the second midsole.

    PNG
    media_image3.png
    505
    691
    media_image3.png
    Greyscale


Regarding claim 5:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said first midsole and said outsole are in indirect contact with each other via said second midsole at a portion of said region between said first midsole and said outsole, wherein said first midsole and said outsole are in direct contact with each other at another region other than said portion of said region between said first midsole and said outsole, and wherein said first protrusions of said first midsole at said another region correspond vertically to said second protrusions of said outsole.
Refer to below annotated Fig. 59 – B of Chen below, so labeled 59 – B as to distinguish it from other annotated Figs. 59 of Chen presented above.  
633 is in between the first midsole and the outsole.  Chen also teaches the second midsole 633 “has a distal surface…secured to” element 621, the first midsole “635 has a distal surface…secured to…633” [0166].  Insofar as element 621is “secured to” element 432 [0165] of the outsole, Chen teaches the claimed configuration pertinent to the portion of said region.
In the “another region” identified below, the first midsole 635 is in direct contact with elements 436 of the outsole.  “635 overlies the plurality of proprioceptive elements 436 such that…ends…of the proprioceptive elements contact the…surface…of…635” [0166].
In said another region, first protrusions correspond vertically, as is shown in the annotated figure.


    PNG
    media_image4.png
    516
    1127
    media_image4.png
    Greyscale


Regarding claim 6:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said first midsole has a thin-plate-like base portion of a uniform thickness, and wherein said plurality of first protrusions are separated from each other and protrude from a base surface of said base portion.
Chen teaches the first midsole is “relatively thin” ([0108], [0145]) and, as drawn in Fig. 59, is of uniform thickness.
Refer to below annotated Fig. 59 – C of Chen below identifying base portion and base surface thereof wherein the plurality of first protrusions are separated from each other and protrude from the base surface.

    PNG
    media_image5.png
    497
    1174
    media_image5.png
    Greyscale


Regarding claim 7:
Chen teaches the sole structure according to claim 6, as set forth above.
Chen further teaches wherein said plurality of first protrusions adjacent to each other on said base surface are divided by a plurality of grooves intersecting each other and each one of said grooves has said base surface as a bottom surface thereof.


    PNG
    media_image6.png
    1073
    752
    media_image6.png
    Greyscale


Regarding claim 8:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said second midsole extends from a heel region to a midfoot region of said sole structure.  Refer to annotated Fig. 59 – C below.

    PNG
    media_image7.png
    543
    1122
    media_image7.png
    Greyscale

Regarding claim 9:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said second midsole is disposed at a forefoot region of said sole structure.  Refer to annotated Fig. 59 – D below:

    PNG
    media_image8.png
    543
    1122
    media_image8.png
    Greyscale

Regarding claim 10:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said second midsole is disposed at a region of said sole structure that corresponds to a distal portion of a first metatarsal of a foot of a person wearing a shoe having said sole structure.  Refer to below annotated Fig. 53 - B identifying such a region wherein the second midsole is disposed:

    PNG
    media_image9.png
    1073
    896
    media_image9.png
    Greyscale


Regarding claim 11:
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said second midsole is disposed at a region of said sole structure that corresponds to fifth metatarsal of a foot of a person wearing a shoe having said sole structure.  Refer to below annotated Fig. 53 - C identifying such a region wherein the second midsole is disposed:

    PNG
    media_image10.png
    1073
    932
    media_image10.png
    Greyscale


Regarding claim 13:

Chen further teaches wherein at said part of said region, said some of said first protrusions of said first midsole have a one-to-one vertical correspondence relation relative to said some of said second protrusions of said outsole through said second midsole.
Refer to annotated Fig. 59 presented in claim 1 identifying the part of the region and the one-to-one vertical correspondence through the second midsole.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2018/0303197] in view of [Hatfield, US 2007/0169376].
Chen teaches the sole structure according to claim 3, as set forth above.
Chen does not expressly teach wherein said second midsole has an upraised portion that rises from a circumferential portion of said planar sheet portion and that extends encompassing a circumferential portion of said first midsole.
However, Hatfield teaches (Fig. 9) a sole structure comprising vertically correspondent foot-sole-contact side protrusions and ground surface side protrusions wherein a second midsole (“midsole 32”; [0059]) has an upraised portion that rises from a circumferential portion of a planar sheet portion and that extends encompassing a circumferential portion of a first midsole (“fluid filled chamber 60”; [0059]).
Hatfield further teaches that the upraised portion is for receiving and seating the foot (“peripheral areas of upper surface…may be generally raised to provide a depression for receiving and seating the foot”; [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second midsole of Chen with the said second midsole has an upraised portion that rises from a circumferential .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over [Chen, US 2018/0303197] in view of [Truelsen, US 2010/0307025].
Chen teaches the sole structure according to claim 1, as set forth above.
Chen further teaches wherein said first midsole and said outsole are disposed at a midfoot region of said sole structure, and wherein the sole structure further comprises a plate provided between said first midsole and said outsole at said midfoot region.
Refer to annotated Fig. 59 – C presented above in addressing claim 8 identifying a midfoot region.  At said midfoot region, element 621 (“strobel 621”; [0165]) is present between the first midsole and the outsole.  Herein element 621 of Chen is a plate inasmuch as it is plate-like.
Chen does not expressly teach the plate is a hard plate.
However, Truelsen teaches a sole structure for a shoe comprising protrusions wherein the strobel is a hard plate inasmuch as the Truelson teaches a “shank…sewn into the strobel sole” or “shank glued to the strobel sole” and “The integration of the shank into the strobel sole gives a harder sole” [0048].  Truelson further teaches the shank affords support to regions of the foot over which it is disposed [0046].  Truelson also teaches a shank disposed at a midfoot region of a sole structure (see for example Fig. 2a of Truelson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the plate at the midfoot region of Chen with the hard plate at the midfoot region of Truelson in order to afford more support to the midfoot region, as suggested by Truelson [0046], particularly in view of Truelson’s .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732